Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                  Nos. 04-12-00749-CR, 04-12-00750-CR, 04-12-00751-CR

                                      Kwaku AGYIN,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                Trial Court Nos. 2011CR10947, 2012CR10947, 2011CR10948
                        Honorable Lori I. Valenzuela, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the judgment in Trial Court No.
2011CR10948 for Counts I, II, III, IV, V, and VI, is MODIFIED to state the “Degree of Offense”
is “1st degree.” We AFFIRM AS MODIFIED.

       SIGNED October 30, 2013.


                                               _____________________________
                                               Sandee Bryan Marion, Justice